Citation Nr: 1635697	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  13-10 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before the undersigned during a Board hearing held in July 2016.  A copy of the hearing transcript (Transcript) is of record.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record is in relative equipoise as to whether the Veteran's bilateral hearing loss is related to his period of active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in or the result of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).  


  
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for bilateral hearing loss which he believes was incurred during his period of military service.  He testified that he experienced acoustic trauma while stationed in Vietnam.  Per the Veteran, Vietnamese soldiers-in-training would fire mortars and grenades in his vicinity, repeatedly.  He indicated that he lived in a tunnel near the training site, and that he noticed an immediate effect with regard to his hearing.  He further testified that his ears would burn following this activity.

To that end, the Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2015).

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley at 155 , indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).

The Board also points out that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When the Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).
Turning to the question of in-service disease or injury, the Board notes that the Veteran's service treatment records demonstrate a demonstrable shift in hearing acuity from entrance to separation.  Beginning with 500 Hz, hearing worsened in the right ear by 25, 20, 15, and 10 decibels, and in the left by 20, 10, 5, and 15 decibels. 

Post-service, the Veteran was afforded VA examinations in conjunction with his claim in February 2010 and July 2013.  Each examiner determined, ultimately, that it was less likely than not that the Veteran's current hearing loss was etiologically-related to service.  He first referenced the Veteran's normal (for VA purposes) discharge audiogram, contrary to the finding in Hensley, and the most recent examiner did the same.  As such, these opinions lack probative value in this instance.

Turning to lay evidence now of record, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  

Here, the Veteran is competent to report in-service symptomatology, such as pain following acoustic trauma and decreased hearing acuity.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, the evidence is deemed credible, as his military occupational specialty (MOS) of Equipment Maintenance, as well as his service within the Republic of Vietnam, is commensurate with his claims of in-service acoustic trauma.  His statements are supported by his half-brother in a statement authored in September 2010, who reported that, after returning home from Vietnam, the Veteran's hearing loss was very noticeable (to the extent that it was necessary to repeat things or speak in a loud voice, which was noticed by the Veteran's family and friends).  The Veteran's lay statements have therefore been afforded significant probative value due to their competency and credibility in the context of this appeal.  

Again, although his service treatment records do not indicate reports and/or diagnoses of hearing difficulty, in Hensley, the Court noted that the absence of qualifying hearing loss at the time of discharge from service does not preclude the possibility that subsequent hearing loss is related to service.  Further, the in-service shift in the Veteran's audiological thresholds lends more support for his claim.

The Board notes that there is no supporting medical evidence establishing a nexus between the Veteran's complaints of in-service hearing deficiency and his current hearing loss reports.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent). Nonetheless, as noted above, lay evidence may serve as such a nexus when a lay person's observation is competent.  

While VA could undertake additional development to clarify the etiology of the Veteran's reported disorder, based on the Veteran's competent testimony, the inherently subjective nature of audiological symptomatology, in-service reports of a significant threshold shift, supporting lay evidence, and his exposure to acoustic trauma in service, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2015).  Accordingly, the Board concludes that grant of service connection for bilateral hearing loss is warranted.  

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

In this case, the Veteran was afforded a VA examination in conjunction with his claim for service connection for PTSD in January 2011.  At that time, the examiner determined that no mental health disorders existed at that time, and that a PTSD diagnosis could not be provided based on the DSM-IV criteria for that mental disorder. 

Effective July 13, 2010, 38 C.F.R. §3.304(f) was amended to add a new paragraph, §3.304(f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

During his Board hearing, the Veteran testified that, during his time in Vietnam, he was constantly in fear for his life.  He stated that he was fearful of hostile instrumentality each time he was required to drive an 18-wheeler to the supply depot.  He also recalled a specific stressor event in which a fire fight erupted when he was returning local Vietnamese to their homes.  At that time, he observed dead bodies and aided in the clean-up effort.

As described above, VA regulations no longer require a verified stressor to establish service connection for PTSD if the claimant submits a statement that he was fearful of a hostile instrumentality during his period of active duty.  Certainly, the Veteran's statements suffice to clear that hurdle in this case.  Although a thorough VA examination was conducted, based upon the Veteran's hearing testimony, the Board has determined that an additional psychiatric examination shall be conducted to as to properly assess any and all current psychiatric diagnoses, to include whether the Veteran's psychiatric symptomatology now meets the criteria for a PTSD diagnosis.  For any other disorder identified, aside from PTSD, the examiner shall provide an opinion as to whether such diagnosis is related to his period of active service, to include the stressor statements submitted by the Veteran, as well as his Board hearing testimony, during the pendency of this appeal.  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination with a VA psychiatrist or psychologist.  The Veteran's claims file should be provided, and a complete rationale should be provided for any opinion expressed.  Specifically, the examiner should determine whether the Veteran meets the DSM criteria for PTSD, specifically explaining why or why not.  

If the examiner concludes that the Veteran meets the criteria for PTSD, the examiner should determine whether such a diagnosis is based on fear of hostile military or terrorist activity, meaning that during service the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If the examiner concludes that the Veteran does not have PTSD as a result of his Vietnam service.  The examiner should indicate whether it is at least as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disability, other than PTSD, as a result of his military service.

The examiner should specifically consider the Veteran's statements in support of his claim, his stressor statements, and his July 2016 Board hearing testimony.   

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


